UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1788


FERNAND TOUSSAINT THOMA NYAM,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 24, 2012              Decided:   March 8, 2012


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, Law Office of Ronald D. Richey, Rockville,
Maryland, for Petitioner.    Tony West, Assistant Attorney
General, M. Jocelyn Lopez Wright, Senior Litigation Counsel,
Stefanie Notarino Hennes, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Fernand Toussaint Thoma Nyam, a native and citizen of

Cameroon,    petitions    for      review     of   an    order   of    the    Board    of

Immigration    Appeals    (“Board”)         dismissing     his     appeal     from    the

immigration judge’s order denying his applications for asylum,

withholding    of   removal        and   withholding       under      the    Convention

Against Torture (“CAT”).             Nyam challenges the finding that he

failed to show that the asylum application was timely filed.                          He

also challenges the adverse credibility finding.                        We deny the

petition for review.

            Under   8    U.S.C.       § 1158(a)(3)        (2006),      the     Attorney

General’s decision regarding whether an alien has complied with

the one-year time limit for filing an application for asylum or

established    changed    or       extraordinary        circumstances        justifying

waiver of that time limit is not reviewable by any court.                             See

Gomis v. Holder, 571 F.3d 353, 358-59 (4th Cir. 2009).                        Although

§ 1252(a)(2)(D) provides that nothing in § 1252(a)(2)(B), (C),

“or in any other provision of this [Act] . . . which limits or

eliminates    judicial    review,        shall     be   construed      as    precluding

review of constitutional claims or questions of law,” this court

has held that the question of whether an asylum application is

untimely or whether the changed or extraordinary circumstances

exception    applies    “is    a    discretionary        determination        based    on

factual circumstances.”            Gomis, 571 F.3d at 358.              Accordingly,

                                          2
“absent a colorable constitutional claim or question of law,

[the   court’s]      review        of        the       issue       is    not        authorized       by

§ 1252(a)(2)(D).”            Id.             Because          Nyam       fails        to    raise     a

constitutional claim or a question of law concerning the finding

that he did not bear his burden of proof in this regard, we are

without   jurisdiction         to    review            the     finding         that    his     asylum

application was untimely.

            While     this     court          does           not    have       jurisdiction         to

consider the denial of Nyam’s untimely application for asylum,

we retain jurisdiction to consider the denial of his requests

for withholding of removal and protection under the CAT as these

claims are not subject to the one-year time limitation.                                        See 8

C.F.R. § 1208.4(a) (2011).

            This court will uphold the Board’s decision unless it

is manifestly contrary to the law and an abuse of discretion.

The standard of review of the agency’s findings is narrow and

deferential.         Factual    findings               are    affirmed         if    supported       by

substantial evidence.           Substantial evidence exists to support a

finding     unless    the     evidence             was       such       that    any        reasonable

adjudicator     would       have    been           compelled            to    conclude       to     the

contrary.        Therefore,             we     review          an       adverse        credibility

determination for substantial evidence and give broad deference

to the Board’s credibility determination.                                    The Board and the

immigration    judge     must       provide            specific,         cogent       reasons       for

                                                   3
making an adverse credibility determination.                              We recognize that

omissions, inconsistent statements, contradictory evidence, and

inherently          improbable       testimony        are    appropriate          reasons     for

making an adverse credibility determination.                              The existence of

only a few such inconsistencies, omissions, or contradictions

can be sufficient for the Board to make an adverse credibility

determination as to the alien’s entire testimony regarding past

persecution.           An    inconsistency        can       serve    as    a   basis    for    an

adverse credibility determination even if it does not go to the

heart   of     the     alien’s       claim.       8    U.S.C.       §   1158(b)(1)(B)(iii)

(2006); see also Djadjou v. Holder, 662 F.3d 265, 272-74 (4th

Cir. 2011) (stating standard of review).                           An adverse credibility

finding      can      support       a   conclusion          that    the     alien      did    not

establish past persecution.                   See Dankam v. Gonzales, 495 F.3d

113, 121-23 (4th Cir. 2007); see also Chen v. U.S. Attorney

Gen., 463 F.3d 1228, 1231 (11th Cir. 2006) (denial of relief can

be based solely upon an adverse credibility finding).

               We    conclude       that   substantial         evidence        supports       the

adverse      credibility           finding.       The       immigration        judge     listed

specific and cogent reasons in support of the finding.                                  It was

not an abuse of discretion for the immigration judge and the

Board     to    find        that    Nyam’s    inconsistencies              were     critically

important to his claim for relief.                     We further conclude that the

immigration judge considered the entire record and substantial

                                              4
evidence supports the finding that Nyam’s independent evidence

falls    short     of    overcoming      the   adverse    credibility     finding.

Given   that     the    adverse    credibility     finding     raises    questions

about the authenticity of Nyam’s claim that he was persecuted,

we conclude that the record does not compel a different result.

In addition, we conclude that substantial evidence supports the

finding that Nyam did not meet his burden of proof to establish

eligibility for relief under the CAT.

            We deny the petition for review.                   We dispense with

oral    argument       because    the    facts   and   legal      contentions    are

adequately     presented     in    the    materials      before    the   court   and

argument would not aid the decisional process.

                                                                   PETITION DENIED




                                           5